 1                                                   Jerome M. Varanini, SBN 58531
     A PROFESSIONAL CORPORATION                      LAW OFFICE OF JEROME M. VARANINI
 2   Carl L. Fessenden, SBN 161494                   641 Fulton Avenue, Suite 200
     Matthew W. Gross, SBN 324007                    Sacramento, CA 95825
 3
     350 University Ave., Suite 200                  TEL: 916.993-4868
     Sacramento, California 95825                    FAX: 916.993.6750
 4
     TEL: 916.929.1481
     FAX: 916.927.3706                       Attorney for WELLPATH MANAGEMENT,
 5                                           INC., (formerly known as Correctional Medical
     Attorneys for Defendants NEVADA COUNTY, Group Companies, Inc.) and RHONNA
 6
     NEVADA COUNTY SHERIFF’S                 TINDALL; and AMANDA TIRPACK
 7   DEPARTMENT, SHERIFF KEITH ROYAL,
     OFFICER RYAN STANLEY,
 8   and OFFICER SHANNON MALLOY
 9   Patrick H. Dwyer, SBN 137743
10   LAW OFFICE OF PATRICK H. DWYER
     P.O. Box 1705
11   Penn Valley, CA 95946
     TEL: 530.432.5407
12   FAX: 530.432.9122
     Attorney for Plaintiff SONYA CHEYENNE
13
     CAVENDER
14
                                       UNITED STATES DISTRICT COURT
15                                    EASTERN DISTRICT OF CALIFORNIA
16
     SONYA CHEYENNE CAVENDER, an                     CASE NO. 2:19-cv-01050 JAM-AC
17   individual    v.   NEVADA        COUNTY,
     CALIFORNIA, a county government and             STIPULATION AND ORDER
18   operator of the NEVADA COUNTY                   REQUESTING EARLY SETTLEMENT
19   SHERIFF’S DEPARTMENT; and the                   CONFERENCE DATE AND STAY OF
     following persons both as individuals and in    DISCOVERY AND RESPONSIVE
20   their capacity as officials, employees or       PLEADINGS
     contractors of Nevada County; SHERIFF
21   KEITH      ROYAL;      OFFICER       RYAN       Complaint Filed: 06/09/2019
22   STANLEY;         OFFICER        SHANNON
     MALLOY;        and    Does     1-10;    and
23   CORRECTIONAL MEDICAL GROUP
     COMPANIES, INC.; and its personnel
24
     RHONNA TINDALL; and AMANDA
25   TIRPACK; and Does 11 through 20
     Defendants.
26
                 Defendants.
27
     ___________________________________/
28

     {02155374.DOCX}                         1
        STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                   DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
 1           The parties have met and conferred and have agreed to participate in an early Settlement
 2   Conference with Magistrate Judge Kendall Newman presiding.
 3           IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
 4   their counsel of record, as follows:
 5           1.       That this matter be referred to Magistrate Judge Kendall Newman for a Settlement
 6   Conference to be held on April 29, 2020, at 9:00 a.m., in Courtroom 25;
 7           2.       Except for Rule 26(a) disclosures and the discovery described below, all formal
 8   discovery is stayed until 20 days after completion of the Settlement Conference;
 9           3.       The parties agree to cooperate in the informal exchange of information needed to
10   prepare for the Settlement Conference, including exchanging the documents enumerated in
11   Section 1 of the Proposed Protective Order;
12           4.       Plaintiff agrees to cooperate with the Defendants noticing and taking up to three
13   preliminary medical depositions,1 including the deposition of two medical providers and a medical
14   expert designated by Plaintiff to prepare for the Settlement Conference;
15           5.       Defendants agree to cooperate with Plaintiff noticing and taking of up to three
16   preliminary percipient witness depositions; provided however, that if any of these witnesses are
17   employees of the defendants, then the deposition will not be considered “preliminary”, but as a
18   regular deposition under the discovery rules;
19           6.       The parties agree to meet and confer and submit a Joint Status Report 20 days
20   following the Settlement Conference.
21           7.       Responsive pleadings shall be due 20 days after completion of the Settlement
22   Conference.
23   ///
24   ///
25   ///
26   ///
27
     1
              “Preliminary” depositions will be taken under the FRCE in the normal manner. However, the parties agree
28   that these depositions are preliminary and that depositions of these witnesses will not count towards the limit of 10
     depositions under FRCP 30(a)(2)(A)(i) and the same deponents may be noticed a second time during the course of
     regular and/or expert discovery.
     {02155374.DOCX}                                            2
         STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                          DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
 1           IT IS SO STIPULATED.
 2
 3   Dated: 02/18/2020                                PORTER SCOTT
                                                      A PROFESSIONAL CORPORATION
 4
 5                                                    By: /s/Carl L. Fessenden
                                                          Carl L. Fessenden
 6                                                        Matthew W. Gross
                                                          Attorneys for Defendants NEVADA COUNTY,
 7                                                        NEVADA COUNTY SHERIFF’S
 8                                                        DEPARTMENT and           SHERIFF  KEITH
                                                          ROYAL
 9
     Dated: 02/18/2020                                LAW OFFICE OF PATRICK H. DWYER
10
11                                                    By: /s/Patrick H. Dwyer (authorized 02/18/2020)
                                                          Patrick H. Dwyer
12                                                        Attorney for Plaintiff SONYA CHEYENNE
                                                          CAVENDER
13
14   Dated: 02/18/2020                                LAW OFFICE OF JEROME M. VARANINI
15
                                                      By: /s/Jerome M. Varanini (authorized 02/14/2020)
16                                                        Jerome M. Varanini
                                                          Attorneys for Defendant WELLPATH
17
                                                          MANAGEMENT, INC. (formerly known as
18                                                        Correctional Medical Group Companies, Inc.)
                                                          and RHONNA TINDALL; and AMANDA
19                                                        TIRPACK
20
21                                                    ORDER
22           The Court, having reviewed and considered the Parties’ Stipulation for an early Settlement
23   Conference and finding good cause therefore, hereby approves:
24           1.        That this matter be referred to Judge Kendall Newman for a Settlement Conference
25   on April 29, 2020, at 9:00 a.m., in Courtroom 25.
26           2.        Discovery shall occur as set forth in the parties’ Stipulation;
27           3.        The parties shall complete Joint Status Reports and submit them to the Court within
28   20 days of the completion of the Settlement Conference;

     {02155374.DOCX}                         3
        STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                   DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
 1           4.        Responsive pleadings shall be due 20 days after completion of the settlement
 2   conference.
 3           IT IS SO ORDERED.
 4
 5
     Dated: 2/18/2020                             /s/ John A. Mendez__________________
 6                                                John A. Mendez
                                                  Judge, U.S.D.C. - Eastern District of CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02155374.DOCX}                         4
        STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                   DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
